IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40800

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 336
                                                )
       Plaintiff-Respondent,                    )     Filed: January 24, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JOSHUA ANDREW MORT,                             )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Appeal from order relinquishing jurisdiction and requiring execution of unified
       four-year sentence with two-year determinate term for possession of
       methamphetamine, and concurrent 180-day jail sentence for misdemeanor
       domestic battery, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Joshua Andrew Mort was convicted of possession of methamphetamine, Idaho Code
§ 37-2732(c)(1), and misdemeanor domestic battery, I.C. §§ 18-903, 18-918(4) or (5). The
district court imposed a unified sentence of four years with two years determinate for possession
and a concurrent 180-day jail sentence for misdemeanor domestic battery, suspended the
sentences and placed Mort on supervised probation. Subsequently, Mort admitted to violating
several terms of his probation. The district court revoked probation, ordered execution of the
underlying sentences, and retained jurisdiction. At the conclusion of the retained jurisdiction


                                               1
program, the court relinquished jurisdiction and ordered execution of Mort’s sentences. Mort
appeals, contending that the court abused its discretion in failing to sua sponte reduce his
sentences upon relinquishing jurisdiction.
       Mort’s appeal must be dismissed because, as a term of his plea agreement, he waived his
right to appeal “any issues in this case, including all matters involving the plea or the sentence
and any rulings made by the court.” The plea agreement further provided that “the defendant
may appeal the sentence if the court exceeds (1) the determinate portion of the State’s sentencing
recommendation, and/or (2) the State’s recommendation of probation, and/or (3) the State’s
recommendation of retained jurisdiction.”      The district court did not exceed the State’s
sentencing recommendation. Therefore, Mort waived the right to appeal with respect to the
issues that he now attempts to present to this Court. Idaho Criminal Rule 11(d)(3) specifically
contemplates that a defendant’s right of appeal may be waived as a component of a plea
agreement. Such waivers are enforceable when they are made knowingly, voluntarily, and
intelligently. State v. Murphy, 125 Idaho 456, 457, 872 P.2d 719, 720 (1994). Mort does not
dispute the validity of his waiver. Because Mort has waived his right to appeal, this appeal is
dismissed.




                                                2